Citation Nr: 0426330	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-16 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of gunshot wound to the right upper arm.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In the July 2004 Statement of Accredited Representative in 
Appealed Case, the veteran's authorized representative set 
forth arguments as to why the veteran is entitled to an 
effective date earlier than March 28, 1994 for the award of 
service connection for residuals of gunshot wound to the 
right upper arm.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of gunshot wound to 
the right upper arm are manifested by objective evidence of 
asymptomatic scarring only with no pathological 
manifestations of the veteran's subjective complaints 
attributable to the residuals.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected residuals of gunshot wound to the right upper arm 
have not been met or approximated under the old and amended 
schedules for evaluating skin disorders.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.118, Diagnostic Code 7805 (2002 & 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1994, the RO granted service connection for residuals 
of gunshot wound to the right upper arm and assigned a 
noncompensable rating, effective from March 28, 1994.  The 
veteran filed a claim for an increased evaluation for the 
service-connected disability in February 1996.  By an April 
1996 rating decision, the RO denied the veteran's claim.  In 
January 1997, the veteran filed a Notice of Disagreement with 
the rating decision and the RO issued a Statement of the Case 
(SOC) in August 1998.  The veteran filed a Substantive Appeal 
in October 1998.  In a July 2000 decision, the Board denied 
the veteran's claim.  The veteran gave notice of appeal of 
the July 2000 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2001, the 
Secretary of VA moved the Court to vacate the July 2000 Board 
decision and remand the case to the Board in light of the new 
statutory requirements provided under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  The veteran did not oppose the 
motion.  By Order of the Court dated April 16, 2001, the 
Court granted the Secretary's motion and vacated the July 
2000 Board decision and remanded the matter to the Board.  

The Board notes that the VCAA redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The Board, however, notes that in Kuzma v. Principi, 
the Federal Circuit reiterated that section 3(a) of the VCAA, 
38 U.S.C.A. §§ 5103, 5103A, did not apply retroactively.  341 
F.3d 1327, 1328-29 (Fed. Cir. 2003) (citing Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002)).  As the veteran filed his 
claim prior to November 9, 2000, and the administrative 
process was complete before that date, section 3(a) of the 
VCAA does not apply to his claim.    

In August 2003, the Board remanded the veteran's claim to the 
RO for the RO's initial consideration of additional medical 
evidence obtained by the Board pursuant to authority that had 
since then been invalidated.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (emphasizing the Board's status as "primarily an 
appellate tribunal," and holding, in part, that 38 C.F.R. § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver).  On 
Remand, the RO considered the additional medical evidence 
(November 2002 VA examination findings), continued the denial 
of the claim, and issued a Supplemental Statement of the Case 
(SSOC) on the issue in November 2003.  Based on the 
foregoing, the Board finds that the RO complied with the 
Board's August 2003 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Although section 3(a) of the VCAA, 38 U.S.C.A. §§ 5103, 
5103A, does not apply to the veteran's claim, the Board notes 
that prior to November 9, 2000, it was acknowledged that VA 
might be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim and the reasons 
the claim was denied as set forth in the April 1996 rating 
decision, August 1998 SOC, and November 2003 SSOC.  The 
August 1998 SOC provided the veteran with notice of 
applicable laws and regulations pertinent to the issue.  In 
correspondence dated in October 2002, the Board asked the 
veteran to provide the names, addresses, and approximate 
dates of treatment for all health care providers (government 
and private) where he was treated for his right arm 
disability from April 1995 to present.  The claims file shows 
that the veteran did not respond to the October 2002 notice.  
The Board transmitted a letter to the veteran in June 2003, 
in which the Board advised the veteran of the change in the 
rating criteria for evaluating skin disorders, effective 
August 30, 2002.  Amendment to Part 4, Schedule for Rating 
Disabilities, 67 Fed. Reg. 49,590-49,599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 
(2003)).  In July 2003, the veteran indicated that he had no 
further evidence or argument to present.  

The Board finds that the notice obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) has been satisfied.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  As such, 
the Board also finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim under the law applicable to his claim, 38 U.S.C.A. § 
5107(a) (West 1991).  Accordingly, the Board will proceed 
with appellate review.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of gunshot wound to 
the right upper arm are currently rated as analogous to scars 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2003).  
See 38 C.F.R. § 4.20 (2003) (providing that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).  Under the old and new 
schedules for evaluating skin disorders, scars evaluated 
under Diagnostic Code 7805 are rated on limitation of 
function of the part affected.  The rating criteria under 
Diagnostic Code 7805 remained unchanged under the amendments.  

VA treatment records include a March 1994 record that showed 
that an x-ray revealed a five-millimeter metallic foreign 
body in the anterior aspect of the veteran's right humerus.  
(The Board notes that there seems to be some discrepancy as 
to whether the veteran sustained a gunshot wound or shrapnel 
wound.  Under the facts of this case, the characterization of 
the wound is not relevant.)  According to the report on the 
most recent VA examination conducted in November 2002, range 
of motion of the right shoulder showed flexion to 180 
degrees, abduction to 180 degrees, extension to 30 degrees, 
adduction to 50 degrees, internal rotation to 90 degrees, and 
external rotation to 90 degrees.  The range of motion shown 
in the right shoulder and upper arm does not warrant a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003), as motion of the arm is not limited to the 
shoulder level or 90 degrees.  

At the November 2002 examination, range of motion in the 
elbow showed extension to 0 degrees and flexion to 140 
degrees.  Forearm pronation was to 80 degrees and supination 
was to 85 degrees.  The range of motion shown in the right 
elbow and forearm does not warrant a compensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208, 
5213 (2003) for the following reasons:   flexion of the 
forearm was not limited to 100 degrees; extension of the 
forearm was not limited to 45 degrees; flexion of the forearm 
was not limited to 100 degrees and extension limited to 45 
degrees; supination was not limited to 30 degrees or less, or 
motion was not lost beyond the last quarter of arc on 
pronation.  Thus, residuals of the gunshot wound do not limit 
the range of motion of the right upper arm to any significant 
degree.     

At the November 2002 examination, the veteran complained that 
over the years he experienced difficulty with his right upper 
extremity.  His wife reported that the veteran had frequent 
episodes of waking up sweaty in the middle of the night, and 
dangling his right arm and shaking his right hand and 
forearm.  The veteran complained of weakness of the hand and 
numbness with usage.  The veteran also complained that at 
times he dropped objects from his hand and he complained of 
easy fatigability of the right upper extremity.  At the April 
1998 VA examination, the veteran reported that four years 
earlier, he began to experience trouble grasping objects with 
an electric pain in the tops of his right fingers.  He also 
reported that his right hand swelled in the daytime and that 
he used a ball to exercise his hand.  

Despite the veteran's subjective complaints, the 2002 
physical examination of the right arm revealed no wasting of 
the muscles.  The examiner noted that the veteran had 
multiple circular scars at the area of the shrapnel wound 
entry on the lateral aspect of the distal upper arm, but 
noted that there was no tenderness.  The Phalen's and 
Addison's tests as well as the Tinel sign were all negative.  
The veteran had no objective sensory deficits and his radial 
pulses were normal.  The examiner concluded that the veteran 
had no clinical evidence of arthritis of the right upper 
extremity and no objective signs of carpal tunnel syndrome.  
The examiner determined that there was no necessity for a 
radiological examination.  Similarly, the 1998 physical 
examination of the right arm was within normal limits.  The 
examiner did not detect any scars and noted that no piece of 
shrapnel was palpable.  He indicated that he tested muscle 
strength in all muscles in the right arm, including the 
deltoid, biceps, triceps, wrist and finger extensors, wrist 
and finger flexors, interossei, and thenar and hypothenar 
muscles.  Reflexes of the right arm were normal, including 
the triceps, biceps, and brachioradialis.  No sensory loss 
was detected in the right arm.  The examiner found that there 
was no detectable nerve damage in the right arm testing 
muscle supplied by roots C5-T1 and nerves supplying the 
muscles of the right arm that could be related to the 
shrapnel injury as described by the veteran.  The examiner 
determined that the symptoms described by the veteran to a 
certain extent could be related to arthritis or non-articular 
arthritis that occurred as a person ages.  

The above findings show that no pathological manifestations 
of the veteran's subjective complaints attributable to the 
residuals of the service-connected gunshot wound to the right 
upper arm were demonstrated on VA examination.  Thus, even 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (which address such factors as additional functional 
loss due to pain, weakness, excess fatigability, etc.), the 
veteran is not entitled to a compensable rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's authorized 
representative referenced findings noted in the May 1994 VA 
examination report that showed multiple measurements of the 
veteran's strength using a Jamar dynamometer.  The 
representative noted that the findings revealed that the 
veteran's right hand grip strength was less than his left 
hand.  The Board notes that the May 1994 VA examiner found 
that there was no atrophy of the forearm or brachial 
musculature.  The May 1994 VA examiner ultimately concluded 
that the veteran's upper extremities were normal and there 
was no significant impairment.  The Board observes that the 
May 1994 VA examiner's conclusion is consistent with the 
current findings and conclusions of the November 2002 VA 
examiner and April 1998 VA examiner. 

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to a compensable rating 
under any of them.  The medical evidence, however, does not 
show that residuals of the gunshot wound have resulted in 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, impairment of the clavicle or scapula, ankylosis 
of the elbow, other impairment of flail joint elbow, nonunion 
of radius and ulna with flail false joint, impairment of the 
ulna, or impairment of the radius.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203, 5205, 5209, 5210, 5211, 
5212 (2003).  

As noted at the November 2002 examination, the scarring 
detected was not tender on palpation and no other objective 
findings were noted.  By way of history of the disability, 
the May 1994 VA examination revealed that there was no tissue 
loss associated with the scars.  Thus, under both the old and 
new criteria for rating scars under Diagnostic Codes 7803 and 
7804, the veteran is not entitled to a compensable rating.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803 (scars, 
superficial, poorly nourished, with repeated ulceration), 
7804 (scars, superficial, tender and painful on objective 
demonstration) (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803 (scars, superficial, unstable), 7804 (scars, 
superficial, painful on examination) (2003). Additionally, 
the scars measure in size less than the dimension of 144 
square inches (929 square centimeters) necessary to warrant a 
10 percent rating under the revised version of Diagnostic 
Code 7802.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 
(scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion) (2003).  

A compensable rating under any of the potentially applicable 
diagnostic codes of 38 C.F.R. 4.124a is also not warranted.  
38 C.F.R. § 4.124a (diseases of the peripheral nerves), 
Diagnostic Codes 8510 to 8519, 8610 to 8619, 8710 to 8719 
(2003).  The March 1994 VA treatment record noted that the 
physical examination revealed paresthesia along the posterior 
aspect of the veteran's forearm, but the examiner made no 
clinical association with the gunshot wound and he did not 
diagnose a neurological disorder.  No neurological deficits 
were noted at the 1998 and 2002 VA examinations.  In fact, 
the 1998 examiner specifically found that there was no 
detectable nerve damage in the right arm testing muscle 
supplied by roots C5-T1 and nerves supplying the muscles of 
the right arm that could be related to the shrapnel injury. 

The Board has also given careful consideration as to whether 
the veteran is entitled to a compensable rating under 38 
C.F.R. § 4.73 for a muscle injury.  The Board notes that the 
veteran filed his application for an increase in February 
1996.  By regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72.  62 Fed. Reg. 30,237-240 (1997).   The regulations are 
essentially substantively the same in both the old and new 
rating criteria.  There are no changes in the ratings granted 
for the levels of severity.

By way of history of the disability, the National Personnel 
Records Center (NPRC) indicated that the veteran's service 
medical records were unavailable as they were in a location 
that was related to the 1973 fire at the NPRC in St. Louis, 
Missouri.  Information from the Office of the Surgeon General 
indicates that the veteran was admitted to a hospital in 
February 1951 for treatment of a wound he sustained in the 
arm from a missile.  The wound was described as one that had 
"nerve involvement only."   The report also noted that the 
wound was caused by "[e]xplosive projectile shells from gun, 
mortar, etc:  [e]xplosive projectile shells, unspecified."  
It was noted that the veteran was hospitalized for twenty to 
twenty-nine days; he was released in March 1951.  In addition 
to the 1998 and 2002 VA examination findings previously 
discussed, according to the May 1994 VA examination report, a 
physical examination of the right arm at that time revealed 
no tissue loss, no muscle penetration, no adhesions, no 
tendon damage, and no bone, joint, or nerve damage.  In 
regard to scar formation, the examiner noted that the scar 
could not be seen and there was no tenderness, adhesions, 
bowstring, or other abnormality of the skin.  The examiner 
further noted that there was no atrophy of the forearm or 
brachial musculature and no evidence of pain.  

The Board notes that despite the absence of service medical 
records with details of the wound at the time of the injury, 
the objective findings reported in the 1994, 1998, and 2002 
VA examination reports clearly show that the veteran does not 
have residual muscle damage to any Muscle Groups.  Moreover, 
the medical evidence fails to show the presence of residuals 
indicative of moderate disability of muscles or the level of 
impairment that warrants a compensable rating under the 
Schedule of Ratings for muscle injuries to the arm.  38 
C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5301-5309 (both the 
old and new versions).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003).  The veteran complains of weakness and easy 
fatigability, but no objective evidence of decrease in muscle 
strength on account of the wound was demonstrated on VA 
examination and no muscle atrophy on account of the wound was 
appreciated on VA examination.  The veteran also complains of 
numbness, but no objective evidence of neurological deficits 
on account of the wound was demonstrated on VA examination.  
Rather, the veteran exhibited normal reflexes and showed no 
signs of sensory loss or nerve damage.  The veteran complains 
of pain, but no objective evidence of pain on account of the 
wound was elicited on VA examination.  It is notable that 
while the veteran generally complains of right arm pain, the 
majority of the veteran's specific complaints are centered on 
the right hand/forearm and difficulties with holding and 
grasping objects.  VA treatment records are significant for a 
history of surgery for carpel tunnel syndrome as reported by 
the veteran, although the 2002 VA examiner concluded that 
there were currently no objective signs of carpal tunnel 
syndrome.  The fact remains that the veteran is only service-
connected for a gunshot wound to the upper right arm and any 
residual limitation in function there from, and not for any 
other disorder of the right arm not caused by the gunshot 
wound that may be present.  As no disability of the muscles 
has been demonstrated on examination, there is no evidence 
that the veteran's subjective complaints are thereby 
attributable to residuals of the gunshot wound.  

Accordingly, the Board finds that the veteran's disability 
more closely approximates the criteria associated with the 
currently assigned noncompensable rating under Diagnostic 
Code 7805, which remained unchanged with the amendments.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's residuals of a gunshot wound to the right 
upper arm cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis and there is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his residuals of a gunshot 
wound to the right upper arm.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A compensable rating for service-connected residuals of 
gunshot wound to the right upper arm is denied. 




	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



